Elandrau, J.
By the Court Appeal from taxation of costs by Clerk. Tbe Appellant’s counsel had printed his paper books, and points and authorities, and his client being a lawyer had also printed a long argument. The item for printing was charged at $35, $10 of which was charged for the argument furnished by the party. Disbursements may be recovered for printing papers on appeal. Comp. Stat. 578, Sec. 9. The court will not allow for any papers not required by Statute, and the rules. These are at present the paper books and points and authorities. "We do not mean to intimate by this, that counsel will be confined in their points to a mere statement of the point, and the authorities by which it is supported. Counsel must in all cases be the judges of how much it is necessary to say in a point to present it clearly and fully to the court; in many cases it is necessary to insert extracts from text books and reports, and brief reasons by counsel to give force to a point, and we do not design to impose any restriction upon counsel in this respect. On the other hand it is desirable to encourage it, but we do not think that long duplicate arguments can be held to fall within the words “ papers on appeal.” The charge for printing the argument of the party in this case is disallowed.